 THE BELL TELEPHONECOMPANY OF PENNSYLVANIA3713.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the. meaning of Section 9';(c) (1) and Section (6) And (7) of theAct.e4.The parties agree and we find that the following employees ofthe Employer's Keokuk, Iowa, plant constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees, excluding office clericalemployees, plant clerical employees, laboratory employees, technicalemployees, sales employees, medical department employees, all otheroffice employees, watchmen and guards, professional employees, andsupervisors (including leadmen and leadwomen) as defined in the Act..[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOMand MEMBER JENKINS took no partin theconsideration of the above Decision and Direction of Election.IAfter this case was transferred to the Board, the Employer, by letter dated June 12,.1957, and the Intervenor, by letter dated June 17, 1957, notified the Board that theydesired to withdraw.their contract-bar claim.Accordingly,as the parties are now inagreement as to the desirability of holding an election at this time,we find, withoutconsidering the merits of the original contract-bar. claim,that the contract does not liaran election.The Bell Telephone Company of Pennsylvania,PetitionerandPennsylvania Telephone Union,Local Union No. 1944, IBEW,AFL-CIO.'Case No. 4-RM-181. June 2 7,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert B. Mintz,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On Febuary 9,1956, the Board granted leave to each of the followinglabor organizations to file a briefamicus curiae:CommunicationsWorkers of America, AFL-CIO, Alliance of Independent TelephoneUnions, Engineers and Scientists of America, and InternationalBrotherhood of ElectricalWorkers, AFL-CIO. Such briefs werefiled. on or before March 8, 1956, and a reply memorandum was re-ceived from the Employer on April 3, 1956. On September 12, 1956,the Board granted the request of the Union for oral argument. On.3 Afterthe close of the hearing,counselfor the Unionsent a letterto theBoard, withcopies to all parties,advisingthat the Union, which was formerlyknown as PennsylvaniaTelephone Union,affiliatedwith Alliance of Independent Telephone Unions, effective asofApril 2, 1956, affiliatedwith theInternational Brotherhood of ElectricalWorkers,AFL-CIO.Since there has been no opposition,we have changed the Union's name as in-dicated above.118 NLRB No. 44. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 26, 1956, the Board heard oral argument in which theEmployer and Union participated.The Board has considered the entire record, the briefs of the parties,each of the briefsamicw curriae,and the oral argument in this case,and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.The Employer agrees that the labororganization does represent them.3.For more than 15 years the Employer has recognized the Unionas the exclusive bargaining representative of various categories ofemployees in its traffic department.The parties have had contractualrelations on this basis since 1940 without benefit of a Board certifica-tion.However, the unit coverage was challenged in bargaining sessionswhich were held in the summer of 1955 when the parties were negotiat-ing an amended contract.One of the issues in dispute involved theEmployer's demand that those of its employees specifically classifiedas "supervisors" be excluded from contract coverage.The Employerfiled the instant petition seeking resolution of this issue.The Em-ployer does not deny that the Union represents a majority of itstraffic department employees.The parties have clearly indicated bothat the hearings and in their briefs that they wish a Board decisionsolely with regard to the inclusion in or exclusion from the contractunit of certain employees based upon whether they are found to besupervisors within the meaning of Section 2 (11) of the Act.2The first question is whether or not the Board has authority underthe Act to make a determination with respect to any unit issues raisedby a petition presented in the posture of the instant one where (1)there has been no prior Board certification and where (2) as hereneither party desires an election.There exists Board precedent tosupport the making of such a determination,' but it does not appearfrom the cases that the question of the Board's power to act in thesecircumstances has ever been squarely raised or considered.We haveconcluded that the Board has no such authority, and that the renderingof advisory opinions in the absence of any question concerning repre-sentation is beyond the power conferred upon the Board by Congress.2 The Employer contends that the only question is whether employees classified as super-visors are supervisors within the meaning of the Act.The Union asserts that if theBoard answers this question in the affirmative,then there are other employees havingsimilar authority and duties who likewise should be excluded from the unit.3See, for example,HersheyEstates,112 NLRB 1300;Humble Pipeline Company,Southern Division,107 NLRB 892;Houston Terminal Warehouse&Cold Storage Com-pany,107 NLRB 290;Luper Transportation Co., Inc.,92 NLRB 1178;Librascope, In-corporated,91 NLRB 178;York Motor Express Company,82 NLRB 801;W..K. B. H.,Inc.,81NLRB 63;Deep Rock Oil Corporation,81NLRB 10;Merrill-Stevens DryDock & Repair Company,79 NLRB 962;Lake Tankers Corporation,79 NLRB 442. THE BELL TELEPHONE COMPANY OF PENNSYLVANIA373Section 9 of the Act is the source of Board authority in representa-tion proceedings.Section 9 (c) (1) provides, in part, that "When-ever a petition shall have been filed . . . the Board shall investigatesuch petition. . . . If the Board finds . . . that . . .a question ofrepresentation exists,it shall direct an election by secret ballot andshall certify the results thereof." AThus, the Act mandates a direc-tion of election by the Board, if a question concerning representationis found to exist.However, in the instant case the parties do not desirean election and the Employer does not deny that the Union representsa majority of its traffic department employees.Consequently, thereis no question concerning representation in this case.The Board hascustomarily so found.Where the basic unit involved has been established via. a Boardrepresentation proceeding resulting in an election and in the issuanceof a certification and the parties have sought a Board determinationwith respect to the status of certain disputed classifications of em-ployees in the unit, the Board has dismissed the petition, as such, hastreated it as tantamount to a motion to clarify or amend the certi-fication, and has then made the requested determination on that basis.5We do not think that it can be gainsaid that a necessary concomitantof the authority conferred upon the Board by Congress under thestatute to issue certifications is the power to clairfy those certifications.Thus, the Board has consistently asserted-and we believe correctlyso-authority to police its certifications by clarification, amendment,and even revocation, either on a motion or petition by one of the partiesor on the Board's own motion.'Further, the Board stated long agothat a "certification must be viewed as a means of effectuating thepolicies of the Act.As such, the certification is not intended to be afinal order comparable to a judgment rendered in a court, but is adetermination that may be modified...."'In situations similar to the instant case where parties have estab-lished a bargaining unit based upon their contracts rather than aBoard certification, and one of them has filed a petition asking for aBoard determination solely as to the status of particular employeesincluded in the contract bargaining unit, the Board has dismissed thepetition, equated it to a motion to clarify the unit, and has likewisemade the requested determination .8Here we part company withour dissenting colleagues.For although the Board has handled both*Emphasis supplied.6 See, for example,The Daily Press, Incorporated,110 NLRB .573;Amperex Elec-tronic Corporation,109 NLRB 353;United Aircraft Corporation,108 NLRB 52;HiltonHotelsInternational,Inc.,106 NLRB 1312:Bluff City Broadcasting Co.,102 NLRB 102;Tide Water Associated Oil Company,101 NLRB 570.9 See, for example,The Daily Press,Incorporated,footnote5, supra,at page 579 andcases cited therein;see; also,Pittsburgh Plate Glass Company,111 NLRB 1210.7 Cramp Shipbuilding Company,52 NLRB 309.8 See footnote 3,supra. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDtypes of cases in analogous fashion, we are unable to discern a com-parable basis for such action.Thus, unlike the cases involving out-standing Board certifications where by making the requested deter-minations the Board is effectuating a function bestowed upon it byCongress, we find no similar basis in the statute to support a grant ofauthority to the Board to determine the status of employees in a unitwhich it has never found appropriate and where none of the employees,of the particular employer have ever had the-opportunity vouchsafedthem under the Act to express their desires in a Board election.Were the Board to decide this case on its merits, such a determina-tion could not possibly- be a declaratory judgment binding on theparties.9A declaratory judgment is a creature of the statute 1° whichauthorizes it."There is no statute authorizing the Board to renderdeclaratory judgments in representation cases.12Consequently, atbest a decision herein would be an advisory opinion binding on no one.Nowhere in the Act is the Board, either expressly or by necessaryimplication, empowered to give advisory opinions on clatters of thistype.It is empowered to make a determination of a jurisdictional dis-pute in a Section 10 (k) proceeding which is in the nature of a declar-atory judgment in that it does in a limited sense adjudicate the rightsof the parties, but does not result in a cease-and-desist order enforce-able in the courts.We cannot believe that Congress, having specifically provided aneffective procedure for definitive resolution of unit issues in Section9 (c) (1), at the same time intended to authorize the Board to derogatefrom that procedure in cases of this type by giving an advisoryopinion which is not binding upon the parties or the Board, andwhere if one of the parties is dissatisfied with the Board's view, itcould file a petition at an appropriate time covering all employees in,"A `declaratory judgment'isone which simply declaresthe rightsof the parties orexpresses the opinion of the court on a question of law without ordering anything to bedone. . . ." 26 Corpus Juris Secundum 50. See, also,16 American Jurisprudence 276.10A declaratory judgment"isdistinguished from an advisory opinion in that suchopinion is merely a giving of advice and is not binding,whereas a declaratory judgmentisa final judgment and constitutesres judicata."26 Corpus Juris Secundumn 50. See,also, 16 American Jurisprudence 276.31 "Since a declaratory judgment is of purely statutory creation and unknown tocommon law in the absence of an authorizing statute a court cannoteitherat law orin equity entertain an. action for or render a merely declaratory judgment declaringrights,obligations,or legal relations without awarding any remedial process."26Corpus Juris Secundum 54. See, also,YabucoaSugar Co. v.United Puerto Rican Bank,59 F. 2d 492(C. A. 1)." Section 5 of the Administrative Procedure Act, subsection(d) thereof,confers ageneral grant of power'on administrative agencies to issue declaratory orders in ad-judicatory proceedings,except in six specific types of proceedings listed in Section 5,one of which is the certification of employee representatives.Thus,since a representa-tion proceeding"fallswithin one of the numbered exceptions in the introductory clauseofSection 5, . . . section 5 (d) does not apply"(Attorney General'sManual on theAdministrative Procedure Act-1947,p.59) and the Board is therefore not empoweredunder the Administrative Procedure Act to issue such declaratory orders.Nor is thereanything in the Labor Management RelationsAct whichauthorizes the Board to rendera declaratory order in cases of this type. OHIO CONSOLIDATED TELEPHONE COMPANY375the unit or a refusal-to-bargain charge seeking to obtain a redeter-mination of the status of the employees involved.13 One of the funda-mental purposes of Congress in Section 9 (c) of the Act was to deviseamethod whereby the scope of the entire unit involved would bebefore the Board so that most, if not all, of the possible unit problemscould be resolved at one time and a certification could issue whichwould be binding upon the parties.We do not think that Congresswished to place the Board in the position of dissipating its funds andenergies . in the capacity of arbitrator, mediator, or conciliator byproviding a forum for parties to submit their questions on a piecemealbasis without any reasonable assurance that the Board's determinationwill thereby finally resolve even the specific problem presented bythe parties.''This is not a discretionary matter. It is a fundamental questionof the existence of legal power.Being convinced that the Board hasbeen acting beyond the scope of its delegated powers under the Act inmaking such determinations, we have no alternative but to discon-tinue doing' so and to dismiss the petition forthwith.15[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER BEAN,dissenting :We would in accordance with existing authority 16 process the in-stant petition as a motion for clarification of the unit and would decidethis case on its merits.13Advisory opinions have never been given by the Federal courts. 15 Corpus Juris785.Story, Constitution (5th ed.) section 1571." See Section 4 (a) of the Act which provides in pertinent part, "Nothing in this Actshall be construed to authorize the Board to appoint individuals for the purpose of con-'ciliation or mediation, . . .isTo the extent that the cases cited in footnote 3,supra,and other similar decisionsare inconsistent with our decision herein, they are hereby overruled.3° See footnote 3,supra.Ohio Consolidated Telephone Company,PetitionerandCommuni-cationsWorkers of America,AFL-CIO.Case No. 9-RM-143.June 27, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas M. Sheeran,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.118 NLRB No. 45.